  EXHIBIT 10.30

 

 

 

[afom_ex1030img1.jpg] 



   

 



 

[afom_ex1030img2.jpg] 



   

 



 

[afom_ex1030img3.jpg] 



   

 



 

[afom_ex1030img4.jpg] 



   

 



 

[afom_ex1030img5.jpg] 



   

 



 

[afom_ex1030img6.jpg] 



   

 



 

[afom_ex1030img7.jpg] 



   

 



 

[afom_ex1030img8.jpg] 



   

 



 

[afom_ex1030img9.jpg] 



   

 



 

[afom_ex1030img10.jpg] 



   

 



 

[afom_ex1030img11.jpg] 



   

 



 

[afom_ex1030img12.jpg] 



   

 



 

[afom_ex1030img13.jpg] 



   

 



 

[afom_ex1030img14.jpg] 



   

 



 

[afom_ex1030img15.jpg] 



   

 



 

[afom_ex1030img16.jpg] 



   

 



 

[afom_ex1030img17.jpg] 



   

 



 

[afom_ex1030img18.jpg] 



 



 